DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 and 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

	In the background section of the specification ([0004]), applicant stated that Fig. 1 shows a conventional speech signal processing procedure. In specification ([0047]), applicant criticized a neural network structure shown in Fig. 2 (“In FIG. 2, training of a
neural network is required for each speech signal processing task and the large quantity of speech signal processing tasks results in high computational complexity of the training. In addition, the neural networks are independent of each other and no leverage between the speech signal processing tasks may be utilized, resulting in limited performance of the trained speech signal processing model”). 

	Applicant stated they proposed an improvement as shown in Fig. 3 (Spec. [0048-0050]). Based on applicant explanations in the specification, it is evidenced that Fig. 1 and Fig. 2 illustrate the existing multi-task neural network structure and should be labeled as “Prior Art”.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

Claim 20 recite “a storage medium" and the applicant's specification as filed defines such storage medium as any storage medium on page 39 ([00238]). The definition is open-ended and therefore covers also forms of transitory propagating signals per se.

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must 

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen et al. (“Speech enhancement and recognition using multi-task learning of long short-term memory recurrent neural networks”, submitted by application in an IDS filed on 03/08/2021, cited in a PCT search report as “X” category reference for a corresponding PCT application: PCT/CN2018/115704).


Regarding claims 1, 8 and 20, Chen discloses a speech signal processing model training method, device and computer readable medium (Section 1, introduction and Section 5, experiments, computer implemented multi-task neural networks for integrating both speech signal enhancement and speech recognition), comprising:

	acquiring a sample speech and determining task input features each for one speech signal processing task among one or more speech signal processing tasks for the sample speech (Section  4, Section 5.3, Fig. 2, Multi-task LSTM neural network structures for both speech enhancement and speech recognition tasks with shared layers. Section 1, speech feature vectors are log-Mel filterbank); 
establishing a starting multi-task neural network comprising one or more task layers corresponding to the one or more speech signal processing tasks and a shared layer common to the one or more speech signal processing tasks (Fig. 2, and section 4, iteration training LSTM neural network with a shared BLSTM layer); 
determining a target training loss function based on separate training loss functions each for one a speech signal processing task of the one or more speech signal processing tasks (Section 4, the multi-task object loss function is a weighted combination of individual tasks, Eq. 8); and 
using the task input features of the one or more speech signal processing tasks as a training input of the starting multi-task neural network, and updating model parameters of the shared layer and the one or more task layers of the starting multi-task neural network by minimizing the target training loss function as a training objective, until the starting multi-task neural network converges, to obtain a speech signal processing model (Section 4, Fig. 2, illustrated iterative training multi-task LSTM models, Section 2 shows updating equations for neural network parameters in an iterative training procedure; Section 5.3 shows experiment results using converted neural networks for speech enhancement and speech recognition; Examiner notes, Chen shows claimed training steps in mathematical functions).	

Claims 1, 8 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang et al. (“MULTI-TASK DEEP NEURAL NETWORK WITH SHARED HIDDEN .

Zhang discloses training a multi-task neural network with shared hidden layers to process multi-tasks for audio signals (Zhang, Section 3, Fig. 1). Zhang discloses a target function for the multi-task neural network is based weighted combination of each of individual tasks (Zhang, Section 3 and Eq. 3). Zhang’s neural network and training method are very similar to the proposed neural network as disclosed (Instant application, Fig. 3 and Fig. 4).  

Regarding claims 1, 8 and 20, Zhang discloses a speech signal processing model training method, device and computer readable medium (Section 6, experiments of training a computer implemented multi-task neural network), comprising:

	acquiring a sample speech and determining task input features each for one speech signal processing task among one or more speech signal processing tasks for the sample speech (Section 5, extracting feature vectors from speech signals); 
establishing a starting multi-task neural network comprising one or more task layers corresponding to the one or more speech signal processing tasks and a shared layer common to the one or more speech signal processing tasks (Section 3, using error back-propagation and gradient decent training algorithms; Examiner note, Back-propagation and gradient decent is an iterative algorithm, This is the same method used by the applicant as described in the specification) 
Section 3, Eq. 3); and 
using the task input features of the one or more speech signal processing tasks as a training input of the starting multi-task neural network, and updating model parameters of the shared layer and the one or more task layers of the starting multi-task neural network by minimizing the target training loss function as a training objective, until the starting multi-task neural network converges, to obtain a speech signal processing model (Section 3, input feature vectors and updating model parameters of shared layer and other layers are shown by Eq. 1 and Eq. 2. Also see Fig. 1 shows shared layers and individual task layers).	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6, 7, 9-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pironkov et al. (Multi-task learning for speech recognition: an overview, 2016) and further in view of an Examiner’s official notice.  



Chen gives a high level introduction Bi-directional LSTM networks and shows updating equations for the neural network during iterative training. Since iterative training neural networks are well known, Chen just shows model update mathematical equations and does not describe individual iterative training steps.  

Dependent claims 2-4, 6, 7, 9-12, 14-19 recite limitations describes an iterative procedure of training a neural network. The examiner is taking an official notice that limitations recited in these dependent claims are steps of iteratively training a neural network according to the optimizing equations of Chen to minimize a lost function. 

In addition, the examiner further cites a reference to Pironkov, which gives an overview about training a multi-task neural network for speech recognition (Pironkov, Section 2, fig. 1). Pironkov shows target function for mutli-task learning (MTL) is a weighed combination of individual target function (Section 2, equation). In addition, Pironkov further discloses main task (corresponding to a claimed entity: “the basic task as one first class speech signal processing task”) (Pironkov, section 2 and 3). 
 
In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A basic concept disclosed in the specification and claims is related to training multi-task neural network models. The examiner discovered several references related to training multi-task neural networks. These references are included in the attached PTO-892 form for a completion of the record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIALONG HE/Primary Examiner, Art Unit 2659